DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (US 8,106,694).
Regarding claim 8, Kim discloses a clock correction circuit (for example fig. 6 and all related texts) comprising: 
a delay-locked loop circuit (referred to as delay line 200, fig. 6) configured to receive a first clock signal (clk_ref), and generate a second clock signal (clk_dly) obtained by delaying the first clock signal (as shown in fig. 6); 
a duty cycle correction circuit (duty cycle correction unit 400) configured to receive the second clock signal (rclk from clk_dly through phase splitter 300), and generate a correction clock signal (crclk signal) obtained by correcting a duty cycle of the second clock signal (clk_dly via rclk), the correction clock signal (crclk) having a first frequency (inherent); 
a clock generator (referred to as timing compensation unit 500) configured to receive the correction clock signal (crclk), and generate an update clock signal (clk_cps1) having a second frequency in response to the correction clock signal (inherent as second compensated crclk signal has a different frequency than that of first crclk signal); and 
a duty cycle determination circuit (referred to as the Duty cycle control unit 700)  configured to generate an error code (via signal dtcnt and/or tmcnt), on the basis of the correction clock signal (signal crclk input to 700 as shown in fig. 6) and the update clock signal (clk_cps1 gets sent back via delay modeling unit 900, which effects the delay line 200), 
wherein the second frequency is different from the first frequency (inherent as shown in fig. 6, the clk_cps1 is inherently different from crclk), and 
wherein the duty cycle correction circuit receives the error code, and generates the correction clock signal obtained by correcting the duty cycle of the second clock signal in response to the error code during operation of the delay-locked loop circuit (as shown in fig. 6, the duty cycle correction unit 400 receives second clock signal clk_dly via signal rclk through phase splitter 300, and in response to signal dtcnt from duty cycle control unit 700, corrects the duty cycle of the second clock signalrclk).

Claim(s) 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kitagawa (US 8,917,127).
Regarding claim 8, Kitagawa discloses a clock correction circuit (for example fig. 10 and all related texts) comprising: 
a delay-locked loop circuit (referred to as delay line 110) configured to receive a first clock signal (RCLK), and generate a second clock signal (LCLK0) obtained by delaying the first clock signal (as shown in fig. 10); 
a duty cycle correction circuit (DCC 140) configured to receive the second clock signal (LCLK0) and generate a correction clock signal (signal output from DCC140 as shown in fig. 10, which is input to 131) obtained by correcting a duty cycle of the second clock signal (as shown), the correction clock signal (DCC output) having a first frequency (inherent); 
a clock generator (referred to as circuit 131, fig. 10) configured to receive the correction clock signal (output from DCC 140 is input to 131), and generate an update clock signal (LCLK) having a second frequency in response to the correction clock signal (inherent as LCLK is the corrected version of LCLK0 from delay line 110); and 
a duty cycle determination circuit (referred to as the DCD circuit 141)  configured to generate an error code (DD), on the basis of the correction clock signal (LCLK via RepCLK through 132) and the update clock signal (LCLK), 
wherein the second frequency (LCLK0) is different from the first frequency (RCLK.  Considered inherent as LCLK0 is delayed RCLK), and 
wherein the duty cycle correction circuit (DCC 140) receives the error code (DD via DCNT through counter circuit 142), and generates the correction clock signal (output of 140) obtained by correcting the duty cycle of the second clock signal (LCLK0 as shown) in response to the error code (DD) during operation of the delay-locked loop circuit (110).

Regarding claim 9, Kitagawa also discloses the clock correction circuit of claim 8, wherein: the first clock signal is an external signal (RCLK is the buffered signal of external clock CK from node 23), the second clock signal is an internal signal (LCLK0 is internal as it is produced by Delay line 110), the second frequency is smaller than the first frequency (since it’s been delayed).

Regarding claim 12, Kitagawa also discloses the clock correction circuit of claim 8, wherein the error code is provided to the duty cycle correction circuit before end of the operation of the delay-locked loop circuit (error code DD is provided to DCC via DCNT through counter circuit 142 AFTER delay line 110).

Regarding claim 13, Kitagawa also discloses the clock correction circuit of claim 8, wherein the duty cycle of the correction clock signal is 50% after the end of the operation of the delay-locked loop circuit (see col. 8, lines 22 – 32; col. 9, line 51 – col. 10, line 6, as well as texts of claims 3 and 8).

Regarding claim 14, Kitagawa also discloses the clock correction circuit of claim 8, wherein the second clock signal (at output of DCC 140) has the first frequency (inherent as DCC only corrects the duty cycle but not the input frequency).

Allowable Subject Matter
Claims 1 – 7 and 15 – 20 are allowed.

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a clock correction circuit comprising: 
a delay-locked loop circuit configured to receive a first clock signal and generate a second clock signal obtained by delaying the first clock signal; 
a first duty cycle correction circuit configured to receive the second clock signal and generate a first correction clock signal obtained by correcting a duty cycle of the second clock signal; and 
a duty cycle detection circuit which includes a second duty cycle correction circuit and an error code generation circuit, 
wherein the error code generation circuit receives the first correction clock signal, and generates a first error code as to whether to correct the duty cycle of the second clock signal on the basis of the first correction clock signal, 
wherein the second duty cycle correction circuit generates a second correction clock signal obtained by correcting the duty cycle of the first correction clock signal in response to the first error code, 
wherein the error code generation circuit generates a second error code as to whether to correct the duty cycle of the second clock signal on the basis of the second correction clock signal, and 
wherein the first duty cycle correction circuit receives the second error code, and generates a third correction clock signal obtained by correcting the duty cycle of the second clock signal in response to the second error code.

The prior arts of record also fail to teach or reasonably suggest the clock correction circuit as set forth above, further comprising, in combination, the features and limitations additionally claimed at least in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 20, 2022